Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A and C in the reply filed on 7/28/22 is acknowledged. However, after further consideration, the election of species requirement has been withdrawn. Claims 1-20 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the step 1." There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step 2." There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step 3." There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the formula (A)." There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the formula (1)." There is insufficient antecedent basis for this limitation in the claim.
The terms “[Chem. 1],” “[Chem. 2],” and “[Chem. 3]” in claim 1 render the claim indefinite because it is unclear what the terms are referring to, and appear to be redundant as each of the structures following the terms have already been identified as formulas.
The phrase “optionally has” in claim 1 renders the claim indefinite because it is unclear which, and how many, of the elements following the phrase are optional.
Claim 2 recites the limitation "the processing temperature." There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the following." There is insufficient antecedent basis for this limitation in the claim.
The term “[Chem. 4]” in claims 3 and 11 renders the claims indefinite because it is unclear what the term is referring to, and appears to be redundant as the structure following the term has already been identified as a formula.
Claims 6 and 14 recite the limitation "the proportion." There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kano et al. (JP 2009024168).
Claim 1: Kano et al. discloses a method for producing a molded body (abstract). The method includes a first step of applying a composition including an alicyclic urethane (meth)acrylate to a thermoplastic resin substrate to obtain a coated material (¶¶ 22-23, 49), a second step of irradiating the obtained coated material with an active energy; ray to cure the composition so that a laminated material is obtained which has a cured product layer obtained by curing the composition (claim 1), and a third step of subjecting the material to bending processing to obtain a molded body (¶ 66, claim 12), wherein the alicyclic urethane (meth)acrylate has a structure of formula (A), wherein X is at least one of the alicyclic structures represented by formula (1), wherein, each of Y1 and Y2 is independently a direct bond, a hydrocarbon group having 1 to 10 carbon atoms, a urethane linkage, an either linkage, an amide linkage, or a carbonyl group and n represents an integer of 1 to 6, the alicyclic urethane (meth) acrylate has a group having two or more (meth)acryloyl groups represented by formula (B), wherein R1 is a direct bond or a divalent linking group, Y is a direct bond or a carbon atom, R2 is a direct bond, a hydrocarbon group having 1 to 3 carbon atoms, or a carbonyl group, R3 is a hydrogen atom or a methyl group, and m represents an integer of 1 to 3 (claims 1, 5-7), and the alicyclic urethane (meth)acrylate has a polymerizable double bond of 100 to 1,000 g/mol (synthesis examples 1-3 disclose the chemical formulas).
Claim 2: Kano et al. discloses the temperature being 80 C (Synthesis examples 1-3).
Claims 3-4 and 11-13: Kano et al. discloses the alicyclic urethane (meth)acrylate is formula (2), and the composition includes a compound having a polymerizable double bond (¶¶ 22-23).
Claim 5: Kano et al. discloses the compound having an isocyanurate ring containing (meth)acrylate and double bond equivalent of 100 to 1000 g/mol. (Synthesis examples 1-3; “Examples of the polyfunctional (meth) acrylate (A) used in the present invention include those having at least two polyfunctional (meth) acryloyl groups in the molecule. For example, polyfunctional urethane (meth) acrylate, di (meth) acrylate, polyester acrylates, tris (acryloxyethyl) isocyanurate, etc. obtained by reacting polyfunctional (meth) acrylate having active hydrogen with polyisocyanate may be mentioned. In addition, you may use these individually or in mixture of 2 or more types.”)
Claims 6 and 14: Kano et al. discloses the proportion of alicyclic urethane (meth)acrylate is 10 to 95 weight percent (synthesis example 2).
Claims 7-8 and 15-16: Kano et al. discloses the composition including colloidal silica (claim 1).
Claims 9 and 17-18: Kano et al. discloses the cured product layer having a thickness between 1 to 40 microns (¶ 48).
Claims 10 and 19-20: Kano et al. discloses the substrate being polycarbonate (¶ 49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754